NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-1127-18T2

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

YOAFRY MINALLA, a/k/a
YOALFRY ALEXANDER
MINAYA,

     Defendant-Appellant.
__________________________

                   Argued October 27, 2020 – Decided November 17, 2020

                   Before Judges Haas, Mawla, and Natali.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Passaic County, Indictment No. 16-12-0993.

                   Matthew T. Mierswa, Designated Counsel, argued the
                   cause for appellant (Joseph E. Krakora, Public
                   Defender, attorney; Meghan M. Dougherty, Designated
                   Counsel, on the brief).

                   Marc A. Festa, Senior Assistant Prosecutor, argued the
                   cause for respondent (Camelia M. Valdes, Passaic
                   County Prosecutor, attorney; Marc A. Festa, of counsel
                   and on the brief).
PER CURIAM

      Following a jury trial, defendant was convicted of third-degree possession

of a controlled dangerous substance 1 (CDS), namely fentanyl, N.J.S.A. 2C:35-

10(a)(1); second-degree unlawful possession of a weapon without a permit,

N.J.S.A. 2C:39-5(b)(1); second-degree possession of a weapon for an unlawful

purpose, N.J.S.A. 2C:39-4(a)(1); and fourth-degree resisting arrest by flight,

N.J.S.A. 2C:29-2(a)(2). After merger, defendant was sentenced to a seven-year

prison term with a forty-two-month period of parole ineligibility for the weapons

convictions and concurrent five- and one-year terms, respectively, for the drug

and resisting arrest convictions.

      On appeal, defendant raises the following contentions:

            POINT I

            THE TRIAL COURT ISSUED INADEQUATE JURY
            INSTRUCTIONS ON POSSESSION OF A FIREARM
            FOR AN UNLAWFUL PURPOSE AND FAILED TO
            PROPERLY ADDRESS THE JURY'S QUESTION
            REGARDING EVIDENCE OF AN UNLAWFUL
            PURPOSE.



1
 Defendant was initially indicted for possession of heroin (count one) and crack
cocaine (count four). On the verdict sheet, however, the CDS identified in count
one is fentanyl, an analog for heroin. Likewise, in the judgment of conviction,
count one is listed as possession of "CDS/ANALOG."
                                                                         A-1127-18T2
                                       2
             A.   The Jury Instructions Were Insufficient Because
                  They Did Not Describe Defendant's Alleged
                  Unlawful Purpose.

             B.   The Trial Court Erred in Failing to Appropriately
                  Address the Jury's Question Pertaining to
                  Evidence of an Unlawful Purpose.

             POINT II

             THE TRIAL COURT COMMITTED REVERSIBLE
             ERROR IN DENYING THE MOTION FOR A
             JUDGMENT OF ACQUITTAL ON POSSESSION OF
             A FIREARM FOR AN UNLAWFUL PURPOSE.

             POINT III

             THE STATE COMMITTED PROSECUTORIAL
             MISCONDUCT WHEN IT ASKED DEFENDANT TO
             CHARACTERIZE TESTIMONY AS LYING AND
             BERATED      THE       DEFENSE STRATEGY,
             DEPRIVING THE DEFENDANT OF DUE PROCESS
             AND A FAIR TRIAL. U.S. CONST. AMEND. XIV;
             N.J. CONST. ART. 1 ¶ 10.

             POINT IV

             THE SENTENCE IMPOSED FOR THE SECOND-
             DEGREE UNLAWFUL POSSESSION OF A
             WEAPON    CONVICTION   IS  MANIFESTLY
             EXCESSIVE AND MUST BE REDUCED.

      For the following reasons, we affirm defendant's convictions and

sentences.




                                                                      A-1127-18T2
                                      3
                                        I.

      To provide necessary background for our opinion we discuss only those

portions of the trial and sentencing proceeding relevant to defendant's arguments

on appeal. Detectives William Herrmann (Herrmann) and Anthony Castronova

(Castronova) of the Paterson Police Department were on patrol at night in an

unmarked vehicle. In two separate police vehicles behind them were Detective

Jose Torres (Torres), another detective, as well as Sergeant Richard LaTrecchia

(LaTrecchia), and a film crew from the "Cops" television show.

      At approximately 11:50 p.m., Herrmann and Castronova noticed a group

standing on the sidewalk near Market and Pennington Streets drinking alcoholic

beverages. When they got out of their vehicle and approached the group to issue

them summonses for drinking in public, the officers observed defendant pick up

an orange bag when "paper folds wrapped in rubber bands fell out of the bag,

onto the ground." Herrmann advised defendant that he was under arrest and

instructed him to place his hands in the air, but defendant "disregarded [his]

commands and ran into [a nearby] building."

      Herrmann instructed Castronova to pick up the contents of the orange bag

as he pursued defendant on foot. Herrmann pursued defendant up to the third

floor of the building when defendant threw the bag on the ground, "and then just


                                                                         A-1127-18T2
                                       4
laid down and gave up." Torres retrieved the orange bag and advised Herrmann

that it contained a gun.

      Defendant testified at trial that when the officers arrived on the scene, he

ran into the building because he "was smoking and . . . got nervous" and had

"problems with [his immigration] papers . . . [and did not] want to get any tickets

in order to be able to renew them." Defendant admitted that at the time of the

incident, he was a United States resident, but his passport was expired. He

denied picking up or holding an orange bag when he ran that night and

emphasized that he "never had knowledge of that bag[,]" that he had "never

known of that . . . gun[,]" and denied ever possessing any of the drugs

confiscated by police that evening. Defendant also claimed that after he was

arrested, Torres was searching inside the building behind the stairwell and

pulled a gun hidden underneath a traffic cone.

      Defendant further testified that after Torres came out of the house, "he

went to the back of his vehicle and started checking what was in the bag" then

called another police unit to transport defendant. He stated that the "Cops"

television crew was filming the events as they unfolded both inside and outside

of the building, but they stopped at the second floor because officers were

checking the roof above the porch area of the house.


                                                                           A-1127-18T2
                                        5
      Defendant stated that he exchanged words with LaTrecchia who

purportedly told defendant he would strike him in the face when defendant kept

asking to call his mother. When defendant was asked if he was familiar with

fentanyl, he responded that he had "never known about it[,]" he "never touched

any of that[,]" and did not "even know how that's used." He again emphasized

that he "never had [the orange bag] with [him] . . . when [he] ran . . . into the

house."

      Defendant moved for judgment of acquittal with respect to the possession

of a weapon for an unlawful purpose, resisting arrest by flight, and possession

of crack cocaine charges. Regarding the unlawful purpose charge, the court

noted that "the State argued that the unlawful purpose can be inferred . . . [as]

[h]e had no . . . permit" and the gun "was found together with narcotics." The

trial court further explained that the:

             jury could infer what that unlawful purpose was based
             on the circumstances surrounding the case, if they find
             the police officers to be credible, and believe that when
             he was taken into custody he had a firearm along with
             [CDS] that they could infer that his intent was to use
             that firearm for an unlawful purpose against another in
             either them taking the drugs from him or whatever the
             jury can determine based on the circumstances, the time
             of night, and all those other things that his intent was to
             use it against the person or property of another.



                                                                           A-1127-18T2
                                          6
      The court concluded that since "[t]here is no requirement under the

elements of this offense that there be actual testimony[,]" and "viewing all the

testimony in the light most favorable and all the favorable inferences that can

be . . . drawn therefrom, a jury could reasonably find guilt on that charge beyond

a reasonable doubt." The court therefore denied defendant's motion as to the

unlawful purpose and resisting arrest by flight offenses but granted the motion

as to the possession of crack cocaine and dismissed that charge.

      During summations, defense counsel argued that the State's failure to

produce the video from the "Cops" television show indicated that the police were

"hiding something." Defense counsel also stated that "every officer that testified

went over [Detective Herrmann's] report . . . [and had] an interest here because

they . . . made an arrest." Finally, defense counsel emphasized that "anytime a

police officer testifies, you know there's bias because he's testifying for the

State."

      In the State's summation, the prosecutor rebutted the defendant's argument

that the police were biased and offered the following explanation to support the

unlawful possession charge:

            So what's the logical inference here? He's bringing
            marijuana to smoke. It's probably in this jar. It is in
            this jar with the other narcotics. In this bag. Because
            you're carrying your bag with your stuff in it. And

                                                                          A-1127-18T2
                                        7
            when you carry your bag in [and] your stuff with it, and
            you have drugs, so no one takes your drugs, you have
            to defend yourself. Because you can't call the police
            exactly, right, and say someone took my drugs. So you
            have a gun.

      When charging the jury on the possession of a firearm for an unlawful

purpose charge, the court stated that the State must prove that the weapon

presented as evidence "is a firearm"; "defendant possessed the firearm"; that

defendant had the "purpose to use it against the person or property of another";

and that his purpose "was to use the firearm unlawfully."          The court also

explained, consistent with the State's contention that defendant "had an unlawful

purpose in possessing the firearm because he had no legitimate purpose in

possessing the weapon and did so without a permit" and that the unlawful

purpose "may be inferred from all that was said or done and from all of the

surrounding circumstances of this case."

      During deliberations, the jury requested further clarification on the third

and fourth elements of the unlawful purpose charge. Specifically, the jury

asked, "[h]ow do we understand the intent of the person who possesses an

unregistered firearm as to potential harm to a person or property . . . [a]nd . . .

will use said firearm unlawfully?"       Over defendant's objection, the court

instructed the jury that "based upon the evidence presented to you, you heard


                                                                           A-1127-18T2
                                        8
testimony in relation to the possession of fentanyl" and "[y]ou can extrapolate

from the facts and circumstances in this case that the unlawful purpose of the

weapon was to protect the fentanyl." The court further instructed that:

            [I]t's for you to decide that . . . . [Y]ou make a decision
            whether or not [defendant], in fact, possessed the . . .
            fentanyl. It's not for me to decide. It's for you to
            decide. And . . . whether the unlawful purpose was to
            protect that fentanyl, ladies and gentlemen. You can
            choose to find that that's not the case. That's within
            your purview. You are the fact finders. Whatever your
            recollection of the testimony is what controls. Not
            mine . . . .

                  ....

            And so I wanted to clarify what you could extrapolate
            from the evidence. But, ultimately, it's for you to
            decide whether [defendant] possessed the fentanyl.
            And if you don't find that [defendant] possessed the
            fentanyl, that may [a]ffect your decision on the
            unlawful purpose. Right. But if you do find that that's
            there, that is what you can extrapolate from the
            evidence. And that would be your unlawful purpose. It
            is insufficient for you to find an unlawful [purpose]
            based solely on the fact that there was no permit to have
            the weapon.

      At sentencing, the court noted that defendant's criminal history included

"a couple of disorderly person's offenses" but he had no indictable offenses. The

court also stated that defendant was not married, and his girlfriend was expecting




                                                                          A-1127-18T2
                                        9
his first child. Finally, the court noted that defendant was not employed at the

time of the incident.

      The court found that aggravating factors three, N.J.S.A. 2C:44-1(a)(3)

("[t]he risk that defendant will commit another offense") and nine, N.J.S.A.

2C:44-1(a)(9) ("[t]he need for deterring defendant and others from violating the

law") were applicable "based on [defendant's] history or . . . background." The

court also found that "to some extent" mitigating factor seven, N.J.S.A. 2C:44-

1(b)(7) ("[t]he defendant has no history of prior delinquency or criminal activity

or has led a law-abiding life for a substantial period of time before the

commission of the present offense") was appropriate as defendant "has a couple

of [m]unicipal [c]ourt matters, but, in essence, he has led a law-abiding life."

The court determined that the aggravating factors outweighed the mitigating

factors.

                                     II.

      We first consider defendant's contention that the court gave an erroneous

jury instruction on the possession of a firearm for an unlawful purpose charge.

Defendant specifically argues that the court's instruction was defective because

it "merely advised the jury of the State's contention that [he] possessed the

firearm unlawfully and therefore had no lawful purpose." Defendant further


                                                                          A-1127-18T2
                                       10
argues that the trial court erred when it "provided the jury with an unlawful

purpose that was different than the purpose provided by the State" instead of

"instruct[ing] the jury that it was the State's burden to prove [defendant]

possessed an unlawful purpose for the handgun." We disagree with all of these

contentions.

      Correct and appropriate jury charges are essential to a fair trial. State v.

Baum, 224 N.J. 147, 158-59 (2016). The court must "'instruct the jury as to the

fundamental principles of law which control the case [including] the definition

of the crime, the commission of which is basic to the prosecution against the

defendant.'" State v. McKinney, 223 N.J. 475, 495 (2015) (alteration in original)

(quoting State v. Green, 86 N.J. 281, 288 (1981)).

      In reviewing jury instructions, we consider the challenged portion of the

instruction in the context of the entire charge to determine whether the overall

effect was misleading or ambiguous. Id. at 494. In situations where a trial court

correctly instructs the jury concerning certain components of the charge, "'[t]he

test to be applied . . . is whether the charge as a whole is misleading, or sets forth

accurately and fairly the controlling principles of law.'" Id. at 496 (alteration in

original) (quoting State v. Jackmon, 305 N.J. Super. 274, 299 (App. Div. 1997)).




                                                                              A-1127-18T2
                                         11
      Conviction for second-degree possession of a firearm for an unlawful

purpose requires the State to prove beyond a reasonable doubt:

            (1) the object possessed was a "firearm" within the
            meaning of N.J.S.A. 2C:39-1(f); (2) the firearm was
            possessed by defendant as defined in N.J.S.A. 2C:2-
            1(c); (3) the defendant's purpose in possessing the
            firearm was to use it against the person or property of
            another; and (4) the defendant intended to use the
            firearm in a manner that was unlawful.

            [State v. Diaz, 144 N.J. 628, 635 (1996).]

      A purpose to use a weapon unlawfully must be proved particularly and it

cannot be inferred from proof that the weapon was unlicensed. See State v.

Dixon, 114 N.J. 111, 113 (1989).        A conviction of an underlying charge

involving the gun – assault, robbery, rape – usually "supplies the factual basis

for an inference of unlawful purpose in possessing the gun." State v. Jenkins,

234 N.J. Super. 311, 315 (App. Div. 1989). However, "if the possession charge

stands alone, or if acquittal of the accompanying charge erases the identification

of the unlawful purpose, the court may not permit the jury to convict on the basis

of speculation as to what possible purposes qualify as unlawful." Ibid.

      Accordingly in such circumstances, a jury instruction "must include an

identification of such unlawful purposes as may be suggested by the eviden ce

and an instruction that the jury may not convict based on their own notion of the


                                                                          A-1127-18T2
                                       12
unlawfulness of some other undescribed purpose." Id. at 316; State v. Williams,

168 N.J. 323, 340 (2001); State v. Petties, 139 N.J. 310, 319-20 (1995).

Identification of the unlawful purpose by the judge is critical because a jury is

not qualified to conclude, without assistance, which purposes for possessing a

gun are lawful and which are unlawful. Petties, 139 N.J. at 320.

      Here, the court adhered in large part to the model jury instructions with

respect to the unlawful possession charge. Model Jury Charges (Criminal),

"Possession of a Firearm With a Purpose to Use it Unlawfully Against the Person

or Property of Another (N.J.S.A. 2C:39-4(a))" (rev. Oct. 22, 2018). Although

the court did not initially define specifically the "unlawful purpose," and instead

instructed the jury that "the State contends that the defendant had an unlawful

purpose in possessing the firearm because he had no legitimate purpose in

possessing the weapon and did so without a permit," its later instruction

precisely described the unlawful purpose consistent with relevant case law.

Indeed, the court instructed the jury that it was their decision as to "whether or

not [defendant] . . . possessed the . . . fentanyl" and "whether the unlawful

purpose was to protect that fentanyl."

      Taken as a whole, the instructions were proper as the trial court correctly

instructed the jury that it might infer an unlawful purpose from the


                                                                           A-1127-18T2
                                         13
circumstances. Further, it correctly advised the jurors that they could not rely

on their own notions of the unlawfulness of some other undescribed purpose of

the defendant. And, the court did identify for the jury the unlawful purpose that

the jury could find from the evidence presented. Accordingly, the court clarified

that the jury could infer defendant's unlawful purpose in possessing the handgun,

based on the evidence presented at trial, was to protect the drugs he had in his

possession. Contrary to defendant's assertion, the State made that specific

argument during summations and thus, the court did not "provide[] the jury with

an unlawful purpose that was different than the purpose provided by the State."

                                     III.

      Defendant argues in his second point that the trial court improperly denied

his motion for a judgment of acquittal. More specifically, defendant contends

the State failed to present evidence indicating that he possessed a handgun with

an unlawful purpose as "the handgun was not loaded" and "no bullets were found

in the handgun." He concludes that "[a]bsent any evidence as to [his] alleged

unlawful purpose, the State has failed to prove anything beyond unlawful

possession of a weapon." We are not persuaded.




                                                                         A-1127-18T2
                                      14
      We review de novo the denial of defendant's motion for judgment of

acquittal, applying the same standard used by the trial judge. State v. Dekowski,

218 N.J. 596, 608 (2014). We consider:

            whether, viewing the State's evidence in its entirety, be
            that evidence direct or circumstantial, and giving the
            State the benefit of all its favorable testimony as well
            as all of the favorable inferences which reasonably
            could be drawn therefrom, a reasonable jury could find
            guilt of the charge beyond a reasonable doubt.

            [State v. Reyes, 50 N.J. 454, 459 (1967).]

      Under Rule 3:18-1, a court is "not concerned with the worth, nature or

extent (beyond a scintilla) of the evidence, but only with its existence, viewed

most favorably to the State." State v. Muniz, 150 N.J. Super. 436, 440 (App.

Div. 1977). "If the evidence satisfies that standard, the motion must be denied."

State v. Spivey, 179 N.J. 229, 236 (2004).

      Here, Torres testified that a substantial quantity of narcotics was

recovered during the arrest, including fentanyl, as well as a working, but

unloaded, handgun. As noted, the State argued in its closing that the logical

inference based on the evidence presented was that when "you have drugs, so

no one takes your drugs, you have to defend yourself." The State further

emphasized that "the unlawful purpose . . . was having this weapon while

[defendant] was transporting narcotics." The jury could reasonably infer from

                                                                         A-1127-18T2
                                      15
the testimony and evidence presented that defendant carried the weapon to

protect himself and the drugs he had in his possession. See, e.g., Petties, 139
N.J. at 316 ("If a search were to disclose large quantities of drugs and cash in a

home, one might infer that any handguns found in the home were possessed for

the unlawful purpose of aiding drug trafficking.").

      As to the fact that the gun was unloaded at the time of his arrest, we have

stated that "the loaded or unloaded status of a firearm has not been a factor in

offenses involving weapons." State v. Jules, 345 N.J. Super. 185, 191 (App.

Div. 2001). In Jules, a defendant argued an unloaded firearm in the commission

of an attempted robbery should not warrant imposing a sentence pursuant to the

No Early Release Act, N.J.S.A. 2C:43-7.2 (NERA). Id. at 187. We found a

"firearm to be no less 'ordinarily capable' of injury by virtue" of being unloaded,

id. at 192, and within the definition of a deadly weapon under NERA. Ibid.

Moreover, in State v. Bill, we determined that "the Legislature intended that

both loaded and unloaded firearms be considered when ascertaining guilt for

pointing a firearm at another." 194 N.J. Super. 192, 198 (App. Div. 1984).

      Defendant's possession of a firearm, despite it being unloaded, does not

negate its ability to be used for his protection while in possession of illegal

drugs. Indeed, defendant could still utilize the operable handgun to threaten


                                                                           A-1127-18T2
                                       16
third parties who would be unaware of its unloaded status. Therefore, the trial

evidence was sufficient to permit the jury to reasonably infer the specific

unlawful purpose and defendant's motion for a judgment of acquittal on this

count was properly denied by the court.

                                      IV.

      Defendant contends in his third point that "[t]he prosecutor's questioning

. . . was improper and deprived him of his right to due process and a fair trial

and had the clear capacity to produce an unjust result." He specifically claims

that during the State's cross-examination the prosecutor improperly asked him

whether: 1) his friend, Carlos Rivera, who was also a defense witness, was

"lying . . . when he testified he was able to see the bag in the common area"; and

2) "it would be a lie to say that [defendant was] respectful of [LaTrecchia] as

well." Defendant further argues that his conviction should be reversed because

the prosecutor improperly vouched for witnesses' credibility during closing

arguments. Again, we disagree.

      "A prosecutor must 'conscientiously and ethically undertak[e] the difficult

task of maintaining the precarious balance between promoting justice and

achieving a conviction,' ensuring that at all times his or her 'remarks and actions

[are] consistent with his or her duty to ensure that justice is achieved.'" State v.


                                                                            A-1127-18T2
                                        17
Jackson, 211 N.J. 394, 408 (2012) (alterations in original) (quoting State v.

Williams, 113 N.J. 393, 447-48 (1988)). "Whether particular prosecutorial

efforts can be tolerated as vigorous advocacy or must be condemned as

misconduct is often a difficult determination to make. In every instance, the

performance must be evaluated in the context of the entire trial, the issues

presented, and the general approaches employed." State v. Negron, 355 N.J.

Super. 556, 576 (App. Div. 2002).

      "[P]rosecutorial misconduct is not grounds for reversal of a criminal

conviction unless the conduct was so egregious as to deprive [the] defendant of

a fair trial." State v. Timmendequas, 161 N.J. 515, 575 (1999). "To justify

reversal, the prosecutor's conduct must have been clearly and unmistakably

improper, and must have substantially prejudiced [the] defendant's fundamental

right to have a jury fairly evaluate the merits of his [or her] defense." State v.

Nelson, 173 N.J. 417, 460 (2002) (alterations in original) (quoting State v.

Papasavvas, 163 N.J. 565, 625 (2000)). Moreover, "a failure to make a timely

objection indicates defense counsel's belief that the prosecutor's remarks were

not prejudicial at the time they were made," State v. Josephs, 174 N.J. 44, 125

(2002), and "deprives the court of the opportunity to take curative action."

Timmendequas, 161 N.J. at 576. Thus, "[g]enerally, if no objection was made


                                                                          A-1127-18T2
                                       18
to the improper remarks, the remarks will not be deemed prejudicial." State v.

R.B., 183 N.J. 308, 333 (2005) (quoting State v. Frost, 158 N.J. 76, 83 (1999)).

      Here, the prosecutor asked whether defendant was "lying . . . when he said

he was able to see the bag . . . ." Before defendant could answer, his counsel

objected, and the prosecutor continued with his cross-examination without

eliciting a response. The State also asked defendant whether it was "[the truth]

or a lie that [defendant] [was] respectful to [Sergeant LaTrecchia]." Defendant

responded, without objection, that "[he] did have [an] exchange of words with

[LaTrecchia] and [LaTrecchia] told [defendant] that he was going to hit [him] if

[defendant] didn't shut up."

      We conclude none of the prosecutor's statements were "clearly and

unmistakably improper" nor did they "substantially prejudice[] [the] defendant's

fundamental right to have a jury fairly evaluate the merits of his [or her]

defense." Nelson, 173 N.J. at 460. With respect to the first question, the

prosecutor simply attempted to impeach defendant's direct testimony and

defendant never provided a response.

      As to the second statement, the lack of a timely objection is a strong

indication of "defense counsel's belief that the prosecutor's remarks were not

prejudicial at the time they were made." See Josephs, 174 N.J. at 125. Further,


                                                                        A-1127-18T2
                                       19
there is nothing in the record to suggest that whether defendant was respectful

of police during his arrest had any bearing on whether he was in possession of

the gun and drugs, and resisted arrest by fleeing from police.

      Defendant's reliance on State v. Bunch, 180 N.J. 534 (2004) is misplaced.

In Bunch, our Supreme Court found objectionable "the following unobjected -to

question [posed by the prosecutor] during [the defendant's] cross-examination:

'So basically you want this jury to believe that everything that the officers came

in here and testified to is untrue?'" 180 N.J. at 549. The Court "agree[d] with

defendant that the assistant prosecutor should not have asked defendant to assess

the credibility of another witness." Ibid.; see also State v. Frisby, 174 N.J. 583,

594 (2002) (explaining that "the mere assessment of another witness's credibility

is prohibited"). The Court, nevertheless, held that "in view of the substantial

amount of evidence of defendant's guilt and the trial court's instruction to the

jury that it must determine the witnesses' credibility, we conclude that the

improper statement was not 'so egregious that it deprived defendant of a fair

trial.'" Bunch, 180 N.J. at 549 (quoting State v. Ramseur, 106 N.J. 123, 322

(1987)).

      Here, the objectionable statements did not deprive defendant of a fair trial.

The jury considered a wealth of evidence, including defendant's testimony, and


                                                                           A-1127-18T2
                                       20
concluded based on the overwhelming evidence that defendant possessed

fentanyl, a weapon unlawfully, and fled from the police.

      We reach a similar conclusion with respect to defendant's claim that he

was deprived of a fair trial as a result of the prosecutor improperly "vouching

for the truthfulness of the State's witnesses." Specifically, defendant asserts that

the prosecutor "crossed the line that separates forceful from impermissible

closing argument" and that the State "continued to impinge upon the province

of the jury by bolstering the credibility of [its] witnesses at closing."        We

disagree.

      Again, there was no objection to the prosecutor's comments. See R.B.,
183 N.J. at 333. Further, the State's remarks at closing merely responded to

defendant's counsel's that the police were lying and thus did not constitute

improper vouching for the police officers' credibility as witnesses. Rather, the

prosecutor's comments were legitimate inferences within the factual parameters

of the case as LaTrecchia testified that the Paterson police director ordered his

unit to have the "Cops" television crew ride with them that night, and the jury

could conclude the defendant's version of events was unreasonable.

      In light of the lack of a timely and proper objection to the State's remarks

at closing, defense counsel's own arguments questioning the credibility of the


                                                                            A-1127-18T2
                                        21
police officers, and the court's instructions to the jury on two occasions that it

was their responsibility to judge the credibility of the witnesses, we conclude

reversal of defendant's convictions is not warranted.

                                     V.

      Finally, defendant argues that his aggregate seven-year prison term with

a forty-two-month parole disqualifier is "manifestly excessive" and the result of

the court overvaluing the aggravating factors and the failure to apply applicable

mitigating factors. He specifically contends that the court failed to consider

mitigating factors one, "[t]he defendant's conduct neither caused nor threatened

serious harm," N.J.S.A. 2C:44-1(b)(1), and eleven, that "[t]he imprisonment of

the defendant would entail excessive hardship to himself or his dependents."

N.J.S.A. 2C:44-1(b)(11). Further, defendant asserts that the court's application

of mitigating factor seven, N.J.S.A. 2C:44-1(b)(7), is inconsistent with the

court's application of aggravating factors three, N.J.S.A. 2C:44-1(a)(3), and

nine, N.J.S.A. 2C:44-1(a)(9). We disagree.

      We review criminal sentences for a "clear abuse of discretion." State v.

Roth, 95 N.J. 334, 363 (1984). We are bound to uphold the trial court's sentence

unless "(1) the sentencing guidelines were violated; (2) the aggravating and

mitigating factors found . . . were not based upon competent and credible


                                                                          A-1127-18T2
                                       22
evidence; or (3) 'the application of the guidelines . . . makes the sentence clearly

unreasonable so as to shock the judicial conscience.'" State v. Fuentes, 217 N.J.
57, 70 (2014) (quoting Roth, 95 N.J. at 364-65).

        The court's obligations when sentencing a defendant are clear.             A

sentencing court must determine which, if any, aggravating and mitigating

factors apply, and balance those found applicable. Id. at 72-73; see also N.J.S.A.

2C:44-1. Once the court has balanced the applicable factors, it "may impose a

term within the permissible range for the offense." State v. Bieniek, 200 N.J.
601, 608 (2010). "At the time sentence is imposed the judge [must] state reasons

for imposing such sentence . . . [and] the factual basis supporting a finding of

particular aggravating or mitigating factors affecting sentence . . . ." R. 3:21-

4(g).

        Defendant's first argument that the court did not adequately consider

mitigating factor eleven is without merit as the record does not support the

conclusion that his imprisonment will cause an "excessive hardship" on his

family under N.J.S.A. 2C:44-1(b)(11). See State v. Dalziel, 182 N.J. 494, 505

(2005). At no time during the sentencing hearing did defendant suggest or

demonstrate that he would be the sole provider for his unborn child or that there




                                                                            A-1127-18T2
                                        23
were any special circumstances arising from his incarceration that would

constitute such an "excessive hardship."

      Additionally, defendant's claim that his conduct "neither caused nor

threatened serious harm, satisfying mitigating factor one," is also without merit.

The use and possession of drugs, along with the simultaneous posses sion of a

working handgun, is clearly conduct that can "cause or threaten serious harm."

Our Supreme Court elaborated on the seriousness of gun possession and noted

in the context of whether to apply the Graves Act, that even if an individual has

no intention to use a gun, "the possession of a firearm presents definable

dangers.   [Specifically,] it invites gun use by police or third parties, with

attendant risks to all involved." State v. Des Marets, 92 N.J. 62, 69-70 (1983).

Further, the individual's intent "could change under the pressure of ensuing

events." Id. at 70. Here, defendant's possession of a working, but unloaded,

handgun was a threat to others, and he could have invited gun use by the police.

It also created the risk that his intent could change under the pressure of ensuing

events, such as his resisting arrest by flight.

      We also disagree with defendant's contention that the court's reliance on

aggravating factors three and nine was inconsistent with its finding that

mitigating factor seven applies. Those aggravating factors are supported by the


                                                                           A-1127-18T2
                                        24
defendant's prior criminal history which includes two disorderly persons

offenses. Further, the court acknowledged that defendant generally "has led a

law-abiding life[,]" but afforded mitigating factor seven minimal weight as it

stated the factor only applied "to some extent."

      We therefore conclude that the judge followed the sentencing guidelines

and there is sufficient credible evidence in the record to support the judge's

findings on the aggravating and mitigating factors.      We reject defendant's

contention that the judge failed to adequately weigh the aggravating and

mitigating factors. The sentence is reasonable and does not shock the judicial

conscience. See Fuentes, 217 N.J. at 70 (quoting Roth, 95 N.J. at 364-65).

      To the extent we have not addressed any of defendant's remaining

arguments it is because we have determined that they are without sufficient merit

to warrant discussion in a written opinion. See R. 2:11-3(e)(2).

      Affirmed.




                                                                         A-1127-18T2
                                      25